Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-11, 16, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No, 9,720,299 to Timmerman et al, ("Timmerman") in view of U.S, Patent Application Publication No, 2013/0273436 to Shimmei ("Shimmei"), and U.S. Patent Application Publication No. 2018/0145370 to Buisine et al. (“Buisine”). Regarding claims 1, 10, 11, 16, 19, and 20, Timmerman discloses electrochromic structures that include an ion-conducting solid polymer electrolyte layer. This ion conducting layer is formed by depositing a polymer feedstock material onto a substrate and heating and/or irradiating the feedstock to result in a cross-linked lithium ion conducting Timmerman at col. 2, lines 2.8-51. The feedstock Includes materials capable of forming a cross-linked polymer including polyethylene oxide, a lithium salt as lithium ion conductor, and a cross-linking initiator, in order to ensure a proper glass transition temperature, the feedstock and final polymer includes a plasticizer. Moreover, various fillers may be included in the feedstock.
Timmerman is silent regarding inclusion of indium tin oxide specifically as one of these various fillers. Timmerman does disclose that various fillers may be included in its polymer, and Buisine discloses that indium tin oxide particles are a type of filler that may be included in such polymer electrolyte layers to improve the mechanical properties of the polymer.  Buisine at paragraph [0071].  Thus, the person of ordinary skill in the art would have considered indium tin oxide particles to be an obvious choice of filler to include in the polymer of Timmerman as a means of improving its mechanical properties. 
Although Timmerman discloses use of a plasticizer, it is silent regarding the use of tetraethylene glycol dimethyl ether. Shimmei is similarly directed to polymer electrolyte materials and discloses that tetraethylene glycol dimethyl ether was not only a common, but preferred plasticizer to use in such systems. Shimmei at paragraph [0063].  Accordingly, the person of ordinary skill in the art at the time of Invention would have reason to substitute some or all of the ethylene carbonate plasticizer of Timmerman with tetraethylene glycol dimethyl ether because this is nothing more than the obvious use of a common known material for its intended purpose.
Further regarding claim 2, Timmerman discloses that the polymer is preferably included in an amount of 30%.
Further regarding claim 3, the Office finds that adjusting the amount of lithium salt to provide the desired ion conductivity is within the ordinary realm of optimizing a composition for its intended purpose.

Further regarding claim 5, Buisine teaches the use of 0.1 to 10% nanoparticle fillers for improved mechanical properties.  Buisine at paragraph [0071]..
Further regarding claim 8, Timmerman discloses incorporating additional polymers in the polymer feedstock and/or final cross-linked composition as viscosity modifiers.
Further regarding claim 9, lithium bis-trifluoromethane sulfonamide is used as the lithium salt in Timmerman.
Further regarding claim 17, Timmerman teaches that various additives, including cross-linking initiator, can be optimized in order to provide a material with desired balance of ionic conductivity, electrochemical and mechanical stability.  Thus, the person would have considered the amount of cross-linking initiator to include to be nothing more than the product of routine optimization in balancing desired properties.
Further regarding claims 21 and 22, Timmerman discloses its polymer has ionic conductivity at least as high as 10-5 S/cm and in some embodiments as high as 10-3 S/cm.  Regarding the degree of crystallization, although Timmerman is silent regarding what this value is for its examples, Timmerman teaches the commonly understand phenomenon that increased chain mobility (i.e., decreased crystallization) via optimization of degree of cross-linking and incorporation of fillers such as plasticizers leads to improved (and desirable) ionic conductivity.  Thus, to the extent that the materials of Timmerman don’t already possess the recited degree of crystallinity, such a feature would have been considered nothing more than the product of routine optimization of a material to have a high degree of ionic conductivity.
.
Claims 13-15 and 18 are rejected under 35 U.S.C, 103 as being unpatentable over Timmerman, Shimmei, and Buisine as applied above and further in view of U.S. Patent No. 6,171,522 to Michot ("Michot").
Regarding claims 13 and 15, Timmerman is directed to an ion-conductor layer for a photoelectric/electrochromic device. However, Michot discloses that Ion-conductor layers useful in such devices are also useful in other electrochemical systems, including rechargeable batteries that are cycled through charged/discharged cycles, where charging Involves applying a voltage to the rechargeable battery to store energy electrochemically which may discharged as electrical energy at a later date. See, e.g., Michel at col. 7, line 63 -col. 8, line 6; col. 8 lines 47-57; and col. 37, lines 23-44. Accordingly, the person of ordinary skill in the art at the time of invention would have considered using the ion-conductor of Timmerman in such system to be nothing more than the application of a known material for a commonly recognized purpose.
Further regarding claim 14, providing a plurality of such electrochemical ceils is nothing more than the obvious duplication of parts to create a higher capacity electrochemical energy storage system.
Michot at col. 13, lines 15-25. Accordingly, the person of ordinary skill in the art at the time of invention would consider use of acetophenone as the initiator in Timmerman to be nothing more than use of a commonly known material for its intended purpose.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Because the prior rejection failed to address at least newly added claims 21 and 22, not all of the changes to the present rejection were necessitated by amendment and thus it is issued as a Non-Final Office Action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727